Citation Nr: 0916844	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tricompartmental osteoarthritis of the right knee prior to 
November 7, 2007.

2.  Entitlement to a rating in excess of 30 percent for 
status/post-total right knee arthroplasty since January 1, 
2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1964 and from May 1964 to August 1981.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1. Prior to November 7, 2007, the Veteran's right knee 
osteoarthritis was productive of complaints of pain and 
crepitus while in motion; objective evidence of ankylosis, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees was not shown.

2. Since January 1, 2009, the Veteran's status/post-total 
right knee replacement has been productive of complaints of 
weakness and stiffness; objective evidence of severe painful 
motion, ankylosis of the knee, limitation of extension to 30 
degrees or nonunion of the tibia and fibula have not been 
shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
tricompartmental osteoarthritis of the right knee prior to 
November 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2008).

2. The criteria for a rating in excess of 30 percent for 
status/post total right knee arthroplasty since January 1, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DCs 5055, 5256, 5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Finally, separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 09-04.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a Rating in Excess of 10 Percent Prior to 
November 7, 2007

At the time the claim currently on appeal was originally 
submitted in May 2005, the Veteran was rated at 10 percent 
for a post-operational scar on his right knee.  In a 
September 2005 rating decision, the RO recharacterized the 
disability to include tricompartmental arthritis and assigned 
a 10 percent rating under DC 5260 for limitation of flexion 
effective August 1, 2004.  This rating was in effect until he 
underwent a right knee arthroplasty in November 2007.

In order to warrant a rating in excess of 10 percent prior to 
November 7, 2007, the evidence must show:

*	ankylosis (30 percent under DC 
5256);
*	limitation of flexion to 30 degrees 
(20 percent under DC 5260); or 
*	limitation of extension to 15 
degrees (20 percent under DC 5261). 

In this case, however, a higher rating is not warranted.  
First, the evidence does not show ankylosis.  Ankylosis is 
defined as a fixation of the joint.  At all relevant times, 
the Veteran was able to flex and extend his knee to a certain 
level.  While he complained of pain and some grinding, he was 
been able to extend and flex his knee.  Therefore, an 
increased rating based on ankylosis is not warranted.  

Next, a higher rating is not warranted based on limitation of 
motion for either flexion or extension.  At VA examinations 
in August 2005 and April 2006, flexion was reported at 95 and 
100 degrees, respectively (140 degrees is anatomically 
normal).  Similarly, he exhibited 0 degrees (anatomically 
normal) of extension on each occasion.  Furthermore, in an 
October 2007 evaluation from a private specialist, he again 
showed a range of motion of 0 to 120 degrees.  These ranges 
of motion do not support a rating in excess of 10 percent 
prior to November 7, 2007.  

The Board has also considered whether the Veteran was 
entitled to a separate compensable rating for recurrent 
subluxation or lateral instability under DC 5257.  In order 
to warrant a compensable rating under DC 5257, the evidence 
must show "slight" recurrent subluxation or lateral 
instability prior to November 7, 2007.

In this case, the evidence does not show that the Veteran's 
right knee was unstable.  Specifically, at a VA consultation 
in April 2005, his knee showed no laxity or anterior drawer 
sign.  Additionally, his Lachman and anterior drawer tests 
were negative at both his August 2005 and April 2006 VA 
examinations.  Therefore, as slight recurrent subluxation or 
lateral instability was not shown, a separate evaluation for 
instability/subluxation was warranted prior to November 7, 
2007. 

Entitlement to a Rating in Excess of 30 Percent after January 
1, 2009

As noted above, in November 2007, the Veteran underwent right 
knee arthroplasty.  Accordingly, in a December 2008 RO rating 
decision, he was awarded a 100 percent rating pursuant to DC 
5055, effective November 7, 2007.  A 100 percent rating under 
DC 5055 is assigned for one year, after which time the 
Veteran's rating was reduced to 30 percent (his current 
rating), effective January 1, 2009.

The Veteran's current rating of 30 percent is the minimum 
rating for status post-arthroplasty.  However, a rating in 
excess of 30 percent may be assigned under DC 5055, or by 
analogy under DCs 5256, 5261 or 5262.  Therefore, in order to 
be entitled to a rating in excess of 30 percent, the evidence 
since January 1, 2009, must show:

*	chronic residuals consisting of 
severe painful motion or weakness in 
the affected extremity (60 percent 
under DC 5055);
*	ankylosis of the knee in flexion 
between 10 and 20 degrees (40 
percent under DC 5256);
*	limitation of extension to 30 
degrees (40 percent under DC 5261); 
or
*	nonunion of the tibia and fibula, 
with loose motion, requiring a brace 
(40 percent under DC 5262).  

In this case, the Board concludes that a rating in excess of 
30 percent is not warranted.  First, the Veteran has not 
shown chronic residuals or weakness in his right knee.  In 
fact, a knee evaluation from a private orthopedic specialist 
in April 2008 indicated that his gait was normal with no 
limp.  Furthermore, he was observed to have "no significant 
discomfort and no limitations of daily activities."  

Moreover, at a VA examination in January 2009, the examiner 
noted that the Veteran was able to stand for approximately 
15-30 minutes and could walk a quarter-mile.  The examiner 
also noted that his pain had improved since surgery.  Given 
that severe painful motion or weakness was not evident, an 
increased rating is not warranted on this basis.

Additionally, the Veteran's symptoms do not warrant an 
increased rating by analogy to DCs 5256, 5261 or 5261.  
First, the VA examiner in January 2009 observed no ankylosis 
of the knee.  Indeed, the Veteran was able to exhibit a range 
of motion in his knee only days after the knee was replaced.  

Next, in April 2008, range of motion was reported as 0 to 120 
degrees.  Although his extension was observed to be limited 
by 10 degrees at his VA examination in January 2009, this is 
not limiting enough to warrant an increased rating on this 
basis.  Finally, the evidence does not show nonunion of the 
tibia and fibula or loose motion.  Specifically, at the 
January 2009 VA examination, no instability or other knee 
abnormalities were noted.  Therefore, as the evidence does 
not show ankylosis, significantly limited extension or 
nonunion of the tibia and fibula, an increased rating on 
these bases is not warranted.

The Board has also considered the Veteran's statements in 
support of his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, osteoarthritis and post-operative knee pathology are 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's right knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the VA examination in January 2009 indicated that he 
was employed full-time as a deputy sheriff.  He has not 
asserted that he cannot continue work, nor does the clinical 
evidence indicate that he has been hospitalized since his 
knee was replaced.  Therefore, the Board finds that referral 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In sum, after a careful review of the evidence of record, the 
Board concludes that a rating in excess of 10 percent prior 
to November 7, 2007, for osteoarthritis of the right knee is 
not warranted.  The Board further concludes that a rating in 
excess of 30 percent after January 1, 2009, for residuals of 
a right knee replacement is also not warranted.  As such, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  This letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Follow-up due 
process letters were sent in August 2007 and May 2008. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in August 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing.  Nonetheless, 
the Board concludes that any defect in the notice is harmless 
for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the May 2005 VCAA requested that he 
submit all evidence in his possession that would indicate 
that his right knee disability had worsened in severity, 
including descriptions of his symptoms and other involvement, 
extension and additional disability caused by right knee 
osteoarthritis.

Additionally, the July 2006 statement of the case (SOC) and 
March 2009 supplemental statement of the case (SSOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  This correspondence advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned were based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
right knee disorders both before and after the knee 
replacement.  Therefore, based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he stated at 
his August 2005 VA examination that he had difficulty 
traversing stairs and squatting or kneeling.  He also 
complained to his private physician in July 2006 and October 
2007 of clicking, popping and buckling in the right knee and 
that his pain was worse when walking.  

Based on the above, the Board concludes that these notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, any errors in the notice were 
harmless and did not prejudice the Veteran.  For this reason, 
no further development is required regarding the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, specific VA medical examinations pertinent to 
the issues on appeal were obtained in April 2006 and January 
2009.
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for tricompartmental 
osteoarthritis of the right knee prior to November 7, 2007, 
is denied.

A rating in excess of 30 percent for status/post total right 
knee replacement since January 1, 2009, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


